 1
                                                              FILED
 2                                                                 MAR 1 & 2019
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
1O   UNITED STATES OF AMERICA,                         Case No.:     19MJ8437
11                               Plaintiff,
12                                                     FINDINGS OF FACT AND
            V.                                         ORDER OF DETENTION
13
14   Erika Vanesa MARTINEZ-Zamudio,
15                              Defendant.
16
17         In accordance with Title 18 U.S.C. § 3142(±) of the Bail Reform Act of 1984 (18
18 U.S.C. § 3141, et seq.), a detention hearing was held on February 11, 2019, to determin
19 whether the defendant, Erika Vanesa MARTINEZ-Zamudio, should be held in custod
20 pending trial on the grounds that he is a flight risk. Assistant U.S. Attorney Rosario Gonzale
21 appeared on behalf of the United States. James Johnson of Federal Defenders of San Diego
22 Inc. appeared on behalf of Defendant.
23         Based on the evidence proffered by the United States and the Defendant, th
24 Pretrial Services' officer, and the criminal complaint issued against the Defendant o
25 February 11, 2019, by this Court, the Court concludes that the following facts establish by
26 preponderance of the evidence that no condition or combination of conditions required wil
27 reasonably assure the appearance of the Defendant.
28

                                                   1
 1                                               I
 2                                   FINDINGS OF FACT
 3     A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4         1. The Defendant is charged in Criminal Complaint No. 19MJ8437 with
 5 importation of 10.50 kilograms (23.14 pounds) of a mixture or substance containing

 6 detectable amount of methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.
 7 Therefore, probable cause exists to believe the Defendant committed the charged offense.
 8         2. The charged offense is an offense for which a maximum term of imprisonment o
 9 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et seq.).
10 Thus, there arises a presumption that no condition or combination of conditions wil
11 reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. § 3142(e).
12         3. The offense carries with it a minimum mandatory sentence of 10 years and
13 maximum sentence of life. See, 21 U.S.C. § 960(b)(l)(H). According to the United State
14 Sentencing Guidelines, the Base Offense level is 34. See, USSG § 2Dl.l(c)(3). Assumin
15 the Defendant's criminal history score places her in Criminal History Category I, see, USS
16 § 4Al.1, the sentencing range for the Defendant is 151-188 months in prison.
17     B. Weight of the Evidence Against the Defendant (18 U.S.C. § 3142(g)(2)):
18         1. On February 9, 2019, Erika Vanesa MARTINEZ-Zamudio (MARTINEZ), a citize
19 and national of Mexico, entered the United States at the Calexico, California, West Port o
20 Entry as the driver and sole occupant of a 2015 Toyota Corolla bearing California licens
21 plates. MARTINEZ handed the Customs and Border Protection Officer (CBPO) her non
22 immigrant V2 visa document and stated she was traveling to her home in Niland, California.
23   The CBPO referred MARTINEZ to the secondary area for further inspection.
24         2. In the secondary inspection area, an x-ray scan of the Toyota revealed anomalie
25 in the spare tire. A canine enforcement officer's Human/Narcotics Detector Dog alerted t
26 the driver's side front wheel well. A further inspection of the spare tire revealed severa
27 packages inside.    The packages were wrapped in black tape and clear cellophane an
28 contained a crystal-like substance which field-tested positive for methamphetamine. Fort

                                                 2
 1 packages weighing a combined weight of 10.50 kilograms (23.14 pounds) o
 2 methamphetamine were removed from the spare tire.
 3        3. Post-arrest, MARTINEZ admitted she was traveling to Santa Ana, California t
 4 pick up an unknown amount of money to bring back to Mexico. MARTINEZ stated she wa
 5 going to be paid $1000 dollars to do so.

 6     C. History and Characteristics of the Defendant (18 U.S.C. § 3142(g)(3)):
 7         1. Defendant is a citizen and national of Mexico.
 8         2. Defendant lacks significant contacts in the community.
 9         3. Defendant has a non-immigrant V2 visa which has now been revoked.
10     D. Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4)):
11         The government proffered no evidence to suggest that release of the Defendant woul
12 pose a danger to any person or the community. Defendant does not have any crimina
13 history.
14                                              II
15                              REASONS FOR DETENTION
16        A. There is probable cause to believe that the Defendant committed the offens
17 charged in Criminal Complaint No. 19MJ8437, to wit: the importation of 10.50 kilogram
18 (23.14 pounds) of a mixture or substance containing a detectable amount o
19 methamphetamine in violation of Title 21, U.S.C., §§ 952 and 960.
20        B. Defendant faces a substantial period of time in custody if convicted of the offens
21 charged in the Complaint. Therefore, she has a strong motive to flee.
22        C. Defendant has not rebutted the presumption, based upon the Court's findings, tha
23 no condition or combination of conditions will reasonably assure the appearance of th
24 Defendant at future court proceedings. See, 18 U.S.C. § 3142 (e).
25                                              III
26                                            ORDER
27        IT IS HEREBY ORDERED that the Defendant be detained pending trial in this matter
28        IT IS FURTHER ORDERED that the Defendant be committed to the custody of th

                                                 3
 1 Attorney General, or his designated representative, for confinement in a correctional facilit
 2 separate, to the extent practicable, from persons awaiting or serving sentences or being hel
 3 in custody pending appeal. The Defendant shall be afforded reasonable opportunity fo
 4 private consultation with counsel.
 5         While in custody, upon order of a court of the United States or upon the request of a
 6 attorney for the United States, the person in charge of the correctional facility shall delive
 7 the Defendant to the United States Marshal for the purpose of an appearance in connectio
 8 with a court proceeding or any other appearance stipulated to by defense and govemmen
 9 counsel.
10         THIS ORDER IS ENTERED WITHOUT PREJUDICE.
11         IT IS SO ORDERED.
12         DATED:      .3/J
                        I
                            9/;r;
                             I
13
14
15
16 Prepared by:




21
     cc:   Emerson Wheat
22
           Counsel for Defendant
23
24
25
26
27
28

                                                  4
